DETAILED ACTION
Claims 10-13, 16-17 and 35 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Declaration
The declaration under 37 CFR 1.130(b) filed on November 10, 2021 is sufficient to overcome the rejection of claims based on Slicker Bino Bandit, for sale on Amazon since before January 2017.  The declaration establishes that the Slicker Bino Bandit is applicant’s invention and the first date the invention was made available to the public was June 9, 2016 and was made by the inventor.  As set forth in the Office correspondence of March 24, 2021, claim 10 (and therefore all dependent claims) are not supported by provisional application 62/347,003 and therefore claim 10 (and its dependent claims) were not entitled to the benefit of the filing date of this provisional application; however, claim 10 (and its dependent claims) are fully supported by international application of PCT/US2017/036230 of and therefore, for purposes of prior art, these claims were entitled to the benefit of June 6, 2017, corresponding to the filing date of this international application.  Therefore, since the invention’s first availability to the public by the inventor and was within the 1 year this disclosure it falls within the grace period as an exception under 35 USC 102(b)(1)(A).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                  November 13, 2021